UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
KAREN TURLEY and MICHAEL                      )
TURLEY,                                       )
                                              )
                                              )
              Plaintiffs,                     )
                                              )
      v.                                      )       Civil Action No. 14-cv-00004 (TSC)(AK)
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
              Defendant.                      )
                                              )


                                             ORDER

       Upon careful consideration of the record in this case, Magistrate Judge Kay’s Report &

Recommendation (ECF No. 11), and the objections and responses thereto (ECF Nos. 13-15), the

Court hereby ADOPTS and ACCEPTS the Report and Recommendation in full. It is therefore

       ORDERED that Plaintiffs’ motion for summary judgment (ECF No. 7) is GRANTED

IN PART and DENIED IN PART; and it is further

       ORDERED that Plaintiffs are awarded total fees and costs of $28,743.54 as calculated at

page 24 of Magistrate Judge Kay’s Report & Recommendation; and it is further

       ORDERED that Defendant shall make this payment to Plaintiffs not later than May 1,

2015; and it is further

       ORDERED that the Court retains jurisdiction over this matter for the purpose of

enforcing the directives set forth in this order and resolving any disputes or other matters related

thereto.
      THIS IS A FINAL APPEALABLE ORDER.

Date: March 23, 2015

                                 Tanya S. Chutkan
                                 TANYA S. CHUTKAN
                                 United States District Judge